           Case: 3:19-cv-00732-wmc Document #: 10 Filed: 09/15/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

    SHASTA HOWELL,1

                 Plaintiff,                                       OPINION and ORDER
      v.
                                                                 Case No. 19-cv-732-wmc
    WISCONSIN DEPARTMENT OF
    CHILDREN AND FAMILY,

                 Defendant.


    SHASTA HOWELL,
                                                                  OPINION and ORDER
                 Plaintiff,
      v.                                                          Case No. 19-cv-733-wmc

    ROCK COUNTY,

                 Defendant.


    SANDRA HOWELL,
                                                                  OPINION and ORDER
                 Plaintiff,
      v.                                                         Case No. 19-cv-754-wmc

    JUDGE ALAN BATES, ROCK COUNTY
    FAMILY COURT, ROCK COUNTY CPS,
    and MIKE LARSON,

                 Defendants.


    SHANE MALLY,
                                                                  OPINION and ORDER
                 Plaintiff,
      v.                                                          Case No. 19-cv-755-wmc

1
  While plaintiff’s complaint listed her name as Shasta McCallum in Case Nos. 19-cv-732 and 19-cv-
733, she filed motions to change her name to Shasta Howell, in light of her recent divorce. (No. 19-
cv-732, dkt. #8; No. 19-cv-733, dkt. #8.) Those motions are granted.
       Case: 3:19-cv-00732-wmc Document #: 10 Filed: 09/15/20 Page 2 of 4




 JUDGE ALAN BATES, ROCK COUNTY
 FAMILY COURT, ROCK COUNTY CPS,
 and MIKE LARSON,

               Defendants.




       Pro se plaintiffs Shasta Howell, Sandra Howell and Shane Mally have filed a total

of four civil actions pursuant to 42 U.S.C. § 1983 against defendants, various individuals

and entities involved in the events and proceedings surrounding the termination of Shasta’s

parental rights to her son “N.M.H.” that have been taking place between 2011 and the

present. These lawsuits parrot all of the claims that Shasta pursued in In re N.M.H, No.

19-cv-415-wmc (W.D. Wis.) (“the ’415 case”), and Howell v. State of Wisconsin, No. 19-cv-

468-wmc (W.D. Wis.) (“the ’468 case”). Although this court dismissed both lawsuits for

failure to state a claim upon which relief can be granted, the Court of Appeals for the

Seventh Circuit amended the judgment as dismissal without prejudice for want of subject

matter jurisdiction, under the Rooker-Feldman doctrine. Howell v. Dewey, 817 F. App’x 268,

270 (7th Cir. Aug. 19, 2020). In each of these lawsuits captioned above, plaintiffs (Howell,

Howell’s mother and an associate of Howell) seek to proceed in forma pauperis, and thus

this court must review the complaints pursuant to 28 U.S.C. § 1915(e)(2). Since the court

lacks subject matter jurisdiction over these lawsuits for the same reasons as it did in

Howell’s other lawsuits, the court is dismissing all of them without prejudice.




                                             2
       Case: 3:19-cv-00732-wmc Document #: 10 Filed: 09/15/20 Page 3 of 4




                                           OPINION

       As noted plaintiffs’ claims in these lawsuits are essentially the same. They believe

that Rock County Child Protective Services employees and various public officials caused

Shasta Howell’s parental rights to N.M.H. to be terminated through various nefarious

means, including falsifying drug tests so that her blood tested positive for cocaine,

conducting illegal searches of her person and property, showing bias against her, refusing

to give her a fair trial, falsifying court documents, and failing to protect her rights or provide

her or N.M.H. with needed medical care.             While plaintiffs do not provide specific

allegations detailing when wrongful events took place during these proceedings and who

was responsible, they submit numerous documents related to Rock County’s supervision

of Howell’s activities and court proceedings related to Howell’s efforts to regain custody of

N.M.H. Those documents indicate that Shasta Howell’s appeal to the Wisconsin Court

of Appeals was denied. Plaintiffs claim that those proceedings, as well as a 2018 Rock

County proceeding related to Shasta’s most recent efforts to regain custody was similarly

constitutionally defective. However, like Shasta’s ’415 and ’468 cases, these cases must be

dismissed. See Rooker v. Fid. Tr. Co., 263 U.S. 413, 415-16 (1923); District of Columbia Ct.

of App. v. Feldman, 460 U.S. 462, 496 (1983).

       In the ’732 case, Shasta Howell seeks to proceed against defendant Wisconsin

Department of Children and Family Services, seeking monetary damages and for her

“family rights to be honored.” In the ’733 case, Shasta Howell seeks to proceed against

Rock County on the same allegations. However, her allegations and proposed claims are

the same as the claims Howell pursued in the ’415 and ’468 cases, which may not be re-


                                                3
       Case: 3:19-cv-00732-wmc Document #: 10 Filed: 09/15/20 Page 4 of 4




litigated in federal court. See ’415, dkt. #26; ’468, dkt. #20. Similarly, in the ’754 case,

plaintiff Sandra Howell (Shasta Howell’s mother) seeks to proceed against Judge Alan

Bates, Rock County Family Court, Rock County CPS and Mike Larson, and in the ’755

case, plaintiff Shane Mally (a witness during the Rock County proceedings) seeks to

proceed against the same group of defendants. Given that each of these lawsuits asks this

court to disturb the state court proceedings, the court must dismiss them for lack of subject

matter jurisdiction. See Rooker, 263 U.S. at 415-16; Feldman, 460 U.S. at 486. If plaintiffs

believe that they have a basis to challenge the Rock County Family Court proceedings,

they must do so in state court.




                                          ORDER

       IT IS ORDERED that:

       1. In light of the court’s decision dismissing these cases for lack of subject matter
          jurisdiction, the motions to file oversized documents, for attorney assistance and
          to proceed in forma pauperis (’732, dkt. #3; ’733, dkt. #3; ’754, dkt. #3; ’755,
          dkt. #3) and to change plaintiff’s names (’732, dkt. #8; ’733, dkt. #8) are
          DENIED.

       2. These lawsuits are DISMISSED without prejudice for lack of subject matter
          jurisdiction.

       Entered this 15th day of September, 2020.

                                          BY THE COURT:

                                          /s/

                                          WILLIAM M. CONLEY
                                          District Judge




                                                4
